                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                          CR-15-61-GF-BMM

                 Plaintiff,
       vs.

BILLI ANNE RAINING BIRD                                   ORDER
MORSETTE,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 8, 2019. (Doc. 102.) The Defendant

waived the 14 day objection period and the right to allocute before the undersigned

at the revocation hearing held October 7, 2019. (Doc.101.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on October 7, 2019. (Doc.

101.) The United States accused Ms. Morsette (Morsette) of violating her

conditions of supervised release by 1) by using methamphetamine; 2) by failing to
report for substance abuse testing; 3) by failing to report for substance abuse

treatment; 4) by failing to pay restitution as directed by the United States

Probation; and 5) by failing to comply with her curfew. (Doc. 98.) Morsette

admitted to all of the allegations except violations 5 and 6, (Doc. 101.) The

government did not attempt to prove alleged violations 5 and 6. Judge Johnston

found that Morsette’s violations warrant revocation, and recommended a sentence

of 5 months of custody, with 31 months of supervised release to follow. (Doc. 102

at 4.)

         These violations prove serious and warrant revocation of Henderson’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

         Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 102) are ADOPTED IN FULL.

          IT IS FURTHER ORDERED that Defendant Billi Anne Raining Bird

Morsette be sentenced to a term of custody of 5 months with 31 months of

supervised release to follow. Morsette should serve the first 6 months of

supervised release at a residential re-entry center. The supervised release

conditions previously should be continued. This sentence should run concurrent

with the sentence imposed in CR-15-40-GF-BMM.

         .
DATED this 9th day of October, 2019.
